—Order unanimously affirmed without costs. Memorandum: Plaintiffs commenced this action to recover damages for injuries David MacDonald (plaintiff) sustained during the construction of defendant’s water treatment plant. Supreme Court properly denied plaintiffs’ motion for partial summary judgment on liability on the Labor Law § 240 (1) cause of action and granted that part of defendant’s cross motion seeking summary judgment dismissing that cause of action. Plaintiff’s slip and fall down a plywood ramp is not the type of elevation-related hazard contemplated by Labor Law § 240 (1) (see, Maggi v Innovax Methods Group Co., 250 AD2d 576, 577, lv denied 92 NY2d 819). (Appeal from Order of Supreme Court, Niagara County, Joslin, J. — Summary Judgment.) Present — Green, J. P., Hayes, Wisner, Scudder and Lawton, JJ.